



COURT OF APPEAL FOR ONTARIO

CITATION: Narwhal International Limited v. Teda International
    Realty Inc., 2021 ONCA 741

DATE: 20211019

DOCKET: C68786

Strathy C.J.O., Pepall and Pardu JJ.A.

BETWEEN

Narwhal International
    Limited

Applicant (Appellant)

and

Teda International Realty Inc.

Respondent (Respondent)

Gennady Tcherny, President of Narwal International
    Limited, acting as agent for the appellant, with leave of the Court

Stephanie Tassopoulos, for the respondent

Heard: By written submissions

COSTS ENDORSEMENT

[1]

Having received and considered the parties written submissions, we
    order costs to be paid by the appellant to the respondent in the amount of
    $7,500, inclusive of disbursements and all applicable taxes.

G.R. Strathy C.J.O.

S.E. Pepall J.A.

G. Pardu J.A.


